Case: 17-12826   Date Filed: 01/30/2019   Page: 1 of 4


                                                     [DO NOT PUBLISH]

           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 17-12826
                     ________________________

                  D.C. Docket No. 0:15-cv-62488-JIC

ROCKET REAL ESTATE, LLC,

                                                      Plaintiff - Appellee,

ERIC ROMANOW,

                                                      Plaintiff - Counter
                                                      Defendant - Appellee,

JOSEPH E. ALTSCHUL,
JOSEPH E. ALTSCHUL, LLC,

                                                      Intervenors - Appellees,

versus

LOURDES E. MAESTRES,

                                                     Defendant - Counter
                                                     Claimant - Appellant.
                     ________________________

              Appeal from the United States District Court
                  for the Southern District of Florida
                    ________________________

                           (January 30, 2019)
               Case: 17-12826      Date Filed: 01/30/2019     Page: 2 of 4


Before JORDAN, GRANT, and BALDOCK, ∗ Circuit Judges.

BALDOCK, Circuit Judge:

      This fight has gone on long enough. In the current battle of this

longstanding legal feud, Appellant Lourdes Maestres appeals from the district

court’s denial of her motion for sanctions against Appellees Eric Romanow, her

former boyfriend; Rocket Real Estate, LLC (“Rocket”), Romanow’s investment

company; and Joseph Altshcul, the attorney who represented Romanow and

Rocket in the proceedings below. In the district court, where the facts sound more

like a soap opera than a federal court case, Appellant asked the court to award her

attorney’s fees and costs as sanctions against Appellees for a laundry list of alleged

Rule 11 violations including, but not limited to, filing claims in bad faith,

fabricating evidence, and committing perjury and fraud on the court. The district

court determined Appellant failed to provide proper safe harbor notice to Mr.

Romanow and Mr. Altschul under Federal Rule of Civil Procedure 11(c)(2) and

denied the motion. The court also held even if Appellant complied with the safe

harbor provision, her motion would still fail because Appellees did not engage in

conduct that would violate Rule 11 or rise to the level of fraud on the court.

Undeterred by the district court’s denial of her sanctions motion on both



∗ Honorable Bobby R. Baldock, United States Circuit Judge for the Tenth Circuit, sitting by
designation.
                                            2
                  Case: 17-12826      Date Filed: 01/30/2019       Page: 3 of 4


procedural and substantive grounds, Appellant appeals, providing all parties the

opportunity to continue their no-holds-barred legal feud.

        On appeal, Appellant fires off eight issues: (1) whether Appellees were

placed on notice that Appellant sought sanctions based on bad faith and improper

purpose; (2) whether the district court should have considered the issue of bad faith

or improper purpose; (3) whether the evidence in the record showed bad faith or an

improper purpose; (4) whether Romanow’s and Rocket’s Stored Communications

Act (SCA) claim was frivolous; (5) whether the frivolous or tenuous nature of the

SCA claim should have been considered in connection with the evidence of bad

faith or improper purpose; (6) whether the motion and record supported the

imposition of sanctions; (7) whether the district court improperly denied

Appellant’s motion to strike or to obtain discovery; and (8) whether Appellant filed

previous Rule 11 motions in the record by attaching them to the instant motion.1

        Appellees Romanow and Rocket return fire, listing five issues for review:

(1) whether Appellant’s brief should be stricken and her arguments deemed

waived, for violation of the local and appellate rules; (2) whether the district court

abused its discretion in denying Appellant’s motion for not complying with the

safe harbor provision of Rule 11; (3) whether the district court abused its discretion

in finding Appellee Romanow’s claims under the SCA were not in bad faith or


1   Appellant attached two motions for sanctions (Doc. 249-1 and 249-2) to the motion at issue.
                                                 3
               Case: 17-12826     Date Filed: 01/30/2019    Page: 4 of 4


without legal merit; (4) whether the district court abused its discretion in finding all

the allegations that Appellant accessed a facility were factually and legally

supportable; and (5) whether the district court abused its discretion in not

exercising its inherent powers to sanction Appellee Romanow.

      Not to be outdone, Appellee Altschul says two more issues must be

discussed: (1) whether the district court abused its discretion when it denied

Appellant’s motion on procedural grounds for failing to satisfy the safe harbor

provision; and (2) whether the district court abused its discretion when it denied

Appellant’s motion on substantive grounds.

      As we said, enough is enough. “[W]hen a lower court accurately takes the

measure of a case and articulates a cogent rationale, it serves no useful purpose for

a reviewing court to write at length.” Metro. Life Ins. Co. v. Zaldivar, 413 F.3d
119, 120 (1st Cir. 2005) (quoting Seaco Ins. Co. v. Davis-Irish, 300 F.3d 84, 86

(1st Cir. 2002) (citing cases)). After a careful review of the record, the thorough

decision of the learned trial court, the parties’ briefing, the parties’ oral arguments,

together with motions filed after oral argument, we affirm the district court for

substantially the reasons as provided in its Order Adopting Report of Magistrate

Judge and Denying Motion for Attorneys’ Fees. (Doc. 313.)

      AFFIRMED.




                                           4